DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are currently pending. Claims 1-17 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-3, 9, 12, and 15 are objected to because of the following informalities:  
Regarding Claim 2, Lines 4 and 6 recite “having”. Applicant is suggested to amend to recite “has” for grammatical consistency due to the “wherein”. 
  Regarding Claim 3, Lines 2 and 4 recite “being”. Applicant is suggested to amend to recite “is” for grammatical consistency due to the “wherein”. 
Regarding Claim 9, Line 3 recites “corresponding”. Applicant is suggested to amend to recite “corresponds” for grammatical consistency due to the “wherein”. 
Regarding Claim 12, Line 3 recites “extending”. Applicant is suggested to amend to recite “extends” for grammatical consistency due to the “wherein”. 
Claim 15 is subsequently objected to for its dependency upon a previously objected claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, Lines 2-6 recite “the rotor comprising a bearing face which has an angle with respect to a radial direction of at most 15° and is delimited by an outer bearing edge and an inner bearing edge, and a supporting face which has an angle with respect to the rotor axis of at least 15° and at most 45° and is delimited by a front supporting edge and a rear supporting edge”. However, no such rotor is described in the Specification nor shown in the drawings of the original disclosure. The only instances of the bearing face and supporting face are shown to be bearing face (21) and supporting face (24), which are of the sealing washer. This may be seen in the drawings, such as in Figure 4, as well as the text of the disclosure, such as in paragraphs [0046-0047]. Therefore, there is insufficient written description in the original disclosure of the invention to show Applicant had possession of a rotor with a bearing face and supporting face as claimed at the time the application was filed, since such features appear to be that of the sealing washer in the disclosure, not the rotor. 
Claims 2-17 subsequently depend upon Claim 1. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Line 5 refers to “the rotor axis”. There is insufficient antecedent basis for this limitation in the claim since the claim does not previously introduce an axis of the rotor. What type of axis with respect to the rotor is being recited? Furthermore, it is noted that Lines 2-6 seem to require features of the rotor, such as the rotor axis. However, the claim is with respect to a sealing washer. This leads to confusion regarding whether the rotor is positively required as a part of the sealing washer or not. When resolving the 35 U.S.C. 112(a) noted above, Applicant is suggested to also amend the claim language so that it is clear the rotor is not a part of the sealing washer. For example, the supporting face may be amended to recite to be “configured to have an angle when mounted to the rotor” rather than the supporting face having an angle with respect to the rotor.   
Regarding Claim 1, Line 7 recites “the circumferential direction”. There is insufficient antecedent basis for this limitation in the claim since a circumferential direction is not previously introduced. Applicant is suggested to introduce a circumferential direction. For example, “a washer section which extends in a circumferential direction of the sealing washer”. 
Regarding Claim 2, Line 2 recites “the axial direction”. There is insufficient antecedent basis for this limitation in the claim since there is no previous introduction of an axial direction. The axial direction of what? 
Regarding Claims 4 and 14, Lines 2-3 of Claim 4 recite “wherein an angle between the dividing face and the radial direction as well as between the dividing face and the rotor axis is between 35° and 55°”. A similar limitation is present in Lines 2-3 of Claim 14. It is unclear if this limitation requires a single angle or two separate angles. If the claim intends to refer to two separate angles, Applicant is suggested to amend the language to clarify this. For example, “wherein an angle between the dividing face and the radial direction and an angle between the dividing face and the rotor axis are both between…”
Regarding Claim 7, Line 2 recites “the washer section of the closing washer segment”. There is insufficient antecedent basis for this limitation in the claim. The “washer section” in Claim 1 is recited as being part of the “sealing washer”. There is nothing to indicate that the “washer section” is specifically that of the “closing washer segment” of the “sealing washer”. There is also nothing to indicate the “closing washer segment” is one of the “at least two washer segments” recited in Claim 5. 
Regarding Claim 11, Line 4 recites “in a blade holding groove”. It is unclear if this groove is part of the previously recited plurality of blade holding grooves or an entirely different groove. If part of the plurality, Applicant is suggested to amend such that this is clearer, i.e. “a respective blade holding groove of the plurality of blade holding grooves”. 
Regarding Claim 11, Line 6 recites “the end side”. It is unclear which “end side” this is in reference to, of the “rotor disk” or of “the blade holding roots”. 
Regarding Claim 12, Line 2 recites “the closing washer segment”. There is insufficient antecedent basis for this limitation in the claim since there is no previous introduction of a closing washer segment within the scope of Claim 12. Applicant is suggested to introduce a closing washer segment. 
Regarding Claim 12, Line 2 recites “a blade holding root”. It is unclear if this is a part of the blade holding root recited in Claim 11 or in reference to a different blade holding root. 
Regarding Claim 12, Line 3 recites “the separation of the blade holding grooves”. It is unclear what kind of separation is referred to or if there is sufficient antecedent basis for this limitation in the claim. The scope of the claim already establishes the blade holding grooves are distributed over the circumference in Claim 11. Is the claim intending to the separation between circumferentially adjacent blade holding grooves of the plurality of blade holding grooves?
Claims 3, 5-6, 8-10, 13, and 15-17 are subsequently rejected for their dependencies upon a previously rejected claim. 
Allowable Subject Matter
Assuming the 35 U.S.C. 112(a) issues with Claim 1 were properly resolved by having the bearing face and supporting face be of the sealing washer, Claims 1-17, as far as they are definite and understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claim 1, Dungs et al. (US 2017/0037736 A1) Figures 3-4 teach a sealing washer for use in a rotor, comprising a washer section (main body of 7) which extends in the circumferential direction, and a pressing section (portion 9) which adjoins a first section end of the washer section in one piece in the circumferential direction and forms a gap with respect to a second section end of another washer section (main body of 10). Dungs does not expressly teach a supporting face with an angle with respect to the rotor axis of at least 15° and at most 45° delimited by a front supporting edge and a rear supporting edge, nor a triangular section as claimed. 
Gendraud et al. (US 2014/0308133 A1) Figures 3 and 5 teach a sealing washer (84) for use in a rotor comprising a bearing face (right in Fig. 5) which has an angle with respect to a 
Safford (US 2,076,164 A) Figure 3 shows a ring with a triangular section (cross-hatched portion) which adjoins a second section end in one piece in the circumferential direction and overlaps a pressing section along a dividing face (11). However, Safford does not expressly teach a lower dividing face edge of the dividing face being arranged between the center of a bearing face and an inner bearing edge, the cross-sectional area of the triangular section corresponds to at most 0.3 times the cross-sectional area of the washer section and an upper dividing face edge of the dividing face arranged between the center of the supporting face and the rear supporting edge as claimed. The overall shape of the piston ring taught by Safford differs from the sealing washer as claimed, which requires a supporting face with an angle of at least 15° and at most 45°. There is also no specifying regarding how the dividing face would be arranged if applied to a sealing washer of similarly claimed shape, such as that of Gendraud. Therefore, one of ordinary skill would not necessarily arrive at the claimed positions of the dividing face edges as well as the cross-sectional area without improper hindsight of Applicant’s disclosure. According to the paragraphs [0013-0016] of the Specification filed March 16, 2021, the particular division of the sealing washer allows for a reduction leakage compared to prior art due to the overlapping of the triangular and pressing sections with respect to the a section of the supporting face. 
Claims 2-17 subsequently depend upon Claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745